United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-338
Issued: June 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2006 appellant, through his attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ hearing representative’s merit decision dated October 27,
2006 denying her claim for a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to a schedule award in accordance with the
Federal Employees’ Compensation Act.1
CONCLUSION
The Board has given careful consideration to the issues involved, the contentions of the
parties on appeal and the entire case record. The Board finds that the October 27, 2006 decision

1

5 U.S.C. §§ 8101-8193.

of the Office hearing representative is in accordance with the facts and the law in this case and
hereby adopts the findings and conclusions of the hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the October 27, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 11, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

2

